Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Contact: Trans World Entertainment John J. Sullivan EVP, Chief Financial Officer (518) 452-1242 Contact: Financial Relations Board Marilynn Meek (mmeek@frbir.com) (212) 827-3773 38 Corporate Circle Albany, NY 12203 www.twec.com NEWS RELEAS E TRANS WORLD ENTERTAINMENT ANNOUNCES THIRD QUARTER 2009 RESULTS Albany, NY, November 19, 2009 Trans World Entertainment Corporation (Nasdaq National Market: TWMC) today announced total sales for the third quarter ended October 31, 2009 decreased 17% to $161.4 million, compared to $195.2 million in the third quarter of 2008. The average number of stores in operation during the quarter was 694 compared to 786 last year, a 12% decline. Comparable store sales in the third quarter of 2009 decreased 9%. For the third quarter 2009, the net loss was $22.3 million, or $0.71 per share compared to a net loss of $28.4 million, $0.91 per share for the same period last year. Gross profit as a percentage of sales for the third quarter of 2009 was 33.9% compared to 33.5% in the third quarter of 2008. SG&A expenses were 17% less than last year and were 44.8% of sales compared to 44.7% last year. Sales for the thirty-nine week period ended October 31, 2009 decreased 19% to $518.6 million, compared to $643.0 million in 2008. Comparable store sales for the thirty-nine week period ended October 31, 2009 decreased 11%. Net loss for the thirty-nine week period was $53.8 million or $1.72 per share versus $59.5 million or $1.91 per share last year. The Company had $55.5 million in borrowings outstanding on its credit facility at the end of the quarter as compared to $62.1 million last year. Inventory was $369.0 million, or $83 per square foot, at the end of the quarter versus $468.8 million or $95 per square foot for the same period last year. Trans World Entertainment is a leading specialty retailer of entertainment software, including music, video and video games and related products. The Company operates retail stores in the United States, the District of Columbia, the U.S. Virgin Islands, and Puerto Rico, primarily under the names f.y.e. for your entertainment and Suncoast and on the web at www.fye.com , www.wherehouse.com , www.secondspin.com , and www.suncoast.com . Certain statements in this release set forth management's intentions, plans, beliefs, expectations or predictions of the future based on current facts and analyses. Actual results may differ materially from those indicated in such statements. Additional information on factors that may affect the business and financial results of the Company can be found in filings of the Company with the Securities and Exchange Commission.  table to follow  TRANS WORLD ENTERTAINMENT CORPORATION Financial Results STATEMENTS OF OPERATIONS: (in millions, except per share data) Thirteen Weeks Ended Thirty-nine Weeks Ended October 31, % to November 1, % to October 31, % to November 1, % to Sales Sales Sales Sales Net sales $ Cost of sales % Gross profit % Selling, general and administrative expenses % Depreciation and amortization % Loss from operations ) -13.3 % ) -14.0 % ) -10.0 % ) -8.7 % Interest expense, net % Loss before income taxes ) -13.7 % ) -14.6 % ) -10.4 % ) -9.2 % Income tax expense (benefit) % ) % ) % ) % NET LOSS $ ) -13.8 % $ ) -14.6 % $ ) -10.4 % $ ) -9.2 % Basic and diluted loss per common share: Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted SELECTED BALANCE SHEET CAPTIONS: October 31, November 1, (in millions, except store data) Cash and cash equivalents $ $ Merchandise inventory Fixed assets (net) Accounts payable Borrowings under line of credit Long-term debt, less current portion Stores in operation
